Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 1 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 2 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 3 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 4 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 5 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 6 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 7 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 8 of 10
Case 19-40358-JMM   Doc 34    Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document     Page 9 of 10
Case 19-40358-JMM   Doc 34     Filed 09/12/19 Entered 09/12/19 10:37:44   Desc Main
                             Document      Page 10 of 10
